Exhibit Slide: 1STERLING Financial CorporationAnnual Meeting of Shareholders April 22, 2008Ticker: STSASTERNE AGEE 4th ANNUAL FINANCIAL SERVICES SYMPOSIUM Orlando, FL February 9-10, Slide: 2Safe Harbor Statement In the course of our presentation, executives and other key employees of the company may discuss matters that are deemed to be forward-looking statements(1) under the law. While we always try to do our best to give accurate andbalanced presentationsof the company’s business and prospects, actual results may differ from management's view. Additional information about risks of the company achieving results suggested by any forward-lookingstatements may be found under the headings “ Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the company’s Annual Report on Form 10-K, as updated periodically in the company’s filings with the Securities and Exchange Commission.(1) The Reform Act defines the term “forward-looking statements” to include: statements of management plans and objectives, statements regarding the future economic performance, and projections of revenues and other financial data, among others.The Reform Act precludes liability for oral or written forward-looking statements if the statement is identified assuch and accompanied by “meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those made in the forward-looking statements.”2 Slide: 3 Investment OverviewLeading regional community bank in the WestCapital position Asset quality Earnings power Franchise value Management depth/breadth3$450 $400 $350 $300 $250 $200 $150 $100 $50 $02 Slide: 4 Financial HighlightsDecember 31, 2008 Tangible book value per common share of $11.41 Risk-based capital ratio of 13.0% Record deposits of $8.35 billion, up 9% Total assets of $12.79 billion Loans receivable of $8.81 billion Strong liquidityTotal capital of $1.14 billion Cash and investments of $2.96 billion Available additional liquidity in excess of $3.2 billion4 Slide: 5 U.S. Government Initiatives Other Placeholder:Capital Purchase ProgramRaised $303 million on 12/5/2008 Senior preferred shares with 5% cumulative dividend Warrant to purchase 6.4 million shares of STSA at $7.06 per share FDIC-insurance limit raised to $250,000 per depositor FDIC Transaction Account Guarantee ProgramDebt Guarantee Program5 Slide: 6STERLING Financial CorporationThe Sterling FamilyCommercial bank and residential mortgage unit6 Slide: 7Leader in Regional Community Banking 179 Hometown Helpful® depository branches 216 total service locations in 7 western states2,481 employeesGeographic FootprintWell positioned along major corridors7 Slide: 8Golf Savings BankManagementHeidi Stanley SSB’s Chairman and CEOLeadershipNext-generation management8SSB Executive Team Slide: 9 Economic OutlookPacific Northwest economy relatively strong Regions Puget Sound Portland/Vancouver Spokane Santa Rosa/Sonoma Bend Sacramento/Roseville Boise Salt Lake City Southern California Personal Income Employment Housing Inventory Housing Permits Median Home Prices Population Growth New Job Creation Economic Outlook9 Slide: 10 10 Total Assets Loan growth is both organic and acquisitiveTotal Assets Loan growth is both organic and acquisitive (S in bilbons) $140 Other $120SecuritiesLoans $12.8 hlnn $12.1 bilion 0.9 $9.8 bilbon 0.9 1 .1 2.0 $7.6 billion $6.9 bilion 0.5 4— 2.2 1.9 $100 $80 $6.0 $40 $2.0 $08 $4.3 bilbon 1 .1 F fr,4 Growth: 25% 2 0.5 2.1 4.9 4.3 2.9 8.9 9.0 2.8 Slide: 1111 Loan Portfolio Mix Diversified and balancedLoan Portfolio Mix Diversified and balanced December 31, 2008 Total: $9.0 Billion Commercial Construction $1,079 million 12% Residential Re Estate, $867 million, 10% YTD Yield 6.14% 11 STERLING Consizner $1,249 million 14% Financial Corporation Commercial Banking $2532 million 28%Residential Construction $1456 million Commercial Real Estate $1843 million 20% Slide: 12 Loan Originations Construction is declining 12 Loan Originations Construction is declining 12 Mordhs $5A80 2,192 $51480 2,192 ($ in milians) $5SIJO $3,000 $2918 1,o 400 $1,$4,971 2,,$3,623 602 1$02 n o2J D&-O7 ec-06 Commercial real eateConstzna Commercial badirigReskierdial real estate Cousbuclion STERLING Financial Corporation4 Slide: 13 Capital and LiquidityWell capitalized and solid liquidity13 Capital and Liquidity Well capitalized and solid liquidity Dec 31, Sept30, 2ash and investments (mils) $ 2,955 $ 2,407
